nw 345/03

Paul R. Desilets
T.D.C.J.# 1581093

7405 hwy 75 S
Huntsville Texas 77344
'Goree Unit '

June 21 2015

Mr. Able.Acosta, Clerk of thev

§?:f;:: §:;‘s;nal RECENED m
Capitol Station CO\~'RT OF CR|M\NAL APPEALS
Austin Texas 78711- 7
l JUN 29 2615
Abe'»A»cos?a,Cle:k

Dear Mr Able Acosta,

I would like to update my address with the Honorable Court. I have
recieved your current card of notification of reciept of my writ of mandamus
on 6/15/15, dated 6/3/15. b

My current address is 7405 Hwy 75 S., Huntsville Texas 77344, Goree Unit.
my former address was the Huntsville Unit, in Hu8ntsville.

l

.Thank You for your assistance in this matter._

 

   
 

Re pect£u&-y~$ubmitted